Notice of Allowability
	
Claims 11-15 and 17-19 are allowed.
Claims 1-10 were canceled by the amendment of 28 December 2018.

The following is an examiner’s statement of reasons for allowance: With respect to claim 11, neither Cameron nor Hiramatsu teach or suggest the combination of limitations, “the ink tube being controlled by a first portion located on the ink tank unit and a second portion located on a portion of a tube support member, the first and second portions controlling the extension direction of the ink tube within a predetermined angular range, a bent-shape surface of the second portion making contact with the ink tube being formed so as to correspond to the predetermined angular range, wherein a tube guide that guides the ink tube is positioned on a front side of the carriage, on a downstream side in the medium conveying direction, and extends in the horizontal direction, wherein a guide member is provided on the carriage and bends and holds the ink tube along a guide portion, the ink tube extending in a moving direction of the carriage, wherein the tube guide and the guide member are overlapping viewed from the vertical direction.”
	
Claims 12-15, 17, and 18 depend from claim 11 and are thus also allowable.



With respect to claim 19, neither Cameron nor Hiramatsu teach or suggest “one of the two parts having a curve-shaped surface formed so as to correspond to a predetermined angular range within which the shift prevention member controls movement of the ink tube.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ELIZABETH L MCKANE/Specialist, Art Unit 3991     
                                                                                                                                                                                                   
/Carlos Lopez/Patent Reexamination Specialist, Art Unit 3991                        

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991